Citation Nr: 0004340	
Decision Date: 02/18/00    Archive Date: 02/23/00

DOCKET NO.  94-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a low back injury 
and a bilateral foot injury (claimed as arthralgia of 
multiple joints).  

2.  Entitlement to an initial compensable evaluation for 
service-connected bilateral leg stress fractures (claimed as 
shin splints).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel





INTRODUCTION

The veteran served on active duty from August 1979 to June 
1982.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 1993 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO).  The RO, in 
pertinent part, denied entitlement to service connection for 
frostbite of both feet and a low back injury, and granted 
service connection for status post bilateral leg stress 
fractures with assignment of non-compensable evaluations.  
The veteran has perfected appeals of these issues.  

In April 1997 the Board remanded the case to the RO to accord 
the veteran a requested Travel Board hearing.  The veteran 
failed to report for the scheduled hearing.  Examination of 
the claims files discloses that the veteran failed to appear 
for prior hearings in July 1995, January 1997, September 1997 
and December 1999.  

In December 1999, another Board Member found the veteran had 
been given multiple opportunities for a Travel Board hearing.  
The Board Member did not find good cause to reschedule the 
veteran for another hearing and directed the case be returned 
to the Board for further review.  

The issue of entitlement to initial compensable evaluations 
for bilateral leg stress fractures is addressed in the remand 
portion of this decision.  


FINDING OF FACT

The claims of entitlement to service connection for a low 
back injury and a bilateral foot injury (claimed as 
arthralgia of multiple joints) are not supported by 
cognizable evidence showing that the claims are plausible or 
capable of substantiation.  


CONCLUSION OF LAW

The claims for service connection for a low back injury and a 
bilateral foot injury (claimed as arthralgia of multiple 
joints) are not well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Review of the service medical records discloses that in 
December 1979 the veteran sought treatment for low back pain 
which had been present for one week.  The assessment was 
muscle strain.  In January 1980 he complained of his foot 
which had been sore for three days.  The assessment was 
possible bursitis.  He sought treatment for left foot pain in 
February 1980.  The assessment was slightly sprained left 
ankle.  In April 1980 he complained of back pain which had 
been present for three days.  No assessment was made.  

The veteran complained of back pains in January 1981.  The 
assessment was back strain.  He complained of foot pain in 
May 1981.  It was noted he had flat feet.  A separate 
clinical record dated in May included the notation that the 
veteran had acute foot strain with tenderness on the balls of 
the feet following a four mile run.  The provisional 
diagnosis was pes planus.  He also complained of back pain in 
May 1981.  The pain had been present since January.  He 
reported he had been informed he had a birth defect in his 
back in the form of curvature of the spine.  The assessment 
was pain in the lower back.  In June 1981 an assessment of 
chronic low back pain, rule out Reiter's syndrome was made.  
In July 1981, he complained of swollen feet and lower back 
pain.  In September 1981 it was noted he had had back pain 
since approximately two and one half years prior to the 
treatment date when he was left holding a howitzer by 
himself.  A back examination was essentially negative.  The 
assessment was strained muscle.  



In October 1981 it was noted the veteran had intermittent low 
back pain for two years.  The impression was pulled muscle L3 
to L4 area of back.  In November 1981 he complained of low 
back pain.  Physical examination was essentially negative.  
The assessment was low back pain of questionable etiology.  A 
separate clinical record dated in November 1981 included an 
assessment of low back pain probably muscle pain.  There was 
no history of trauma but the veteran did have a lifting 
injury one and one half years prior to treatment.  In 
December 1981 it was the noted he had back and shoulder pain 
after falling from a third story window.  The impression was 
possible trauma.  

In January 1982 the veteran complained of back and foot pain.  
The assessment was tendonitis of the feet and back strain.  
In February 1982 he complained of heel pain since he started 
wearing boots in January.  He also complained of a stiff 
back.  The assessment was low back pain which had existed 
prior to service and foot and heel pain without objective 
findings.  The foot pain seemed to be related to mechanical 
problems with boots.  It was doubted that it was Reiter's 
syndrome.  The assessment was plantar fasciitis.  A bone scan 
of the spine and both feet was conducted.  The impression was 
normal bone scintigraphy with no evidence of sacroiliitis.  

A separate treatment record dated in February 1982 included 
an assessment of status post chondromalacia patella versus 
status post Reiter's syndrome.  In March 1982, the veteran 
complained of bilateral heel pain.  In April 1982, he 
complained, in pertinent part, of heel pain which had been 
present for two months.  No diagnosis regarding the heel was 
made.  

The report of a July 1992 VA general medical examination has 
been associated with the claims file.  The veteran reported 
that he had had frostbite of both feet while serving in 
Korea.  He indicated he injured his back in 1979 after he was 
pulled down by a gun he was holding.  The diagnoses were 
arthralgias, back injury by history, and insufficient 
evidence to support a diagnosis of Reiter's syndrome.  No 
residuals of frostbite on the feet were detected.  

A VA orthopedic examination was conducted in August 1992.  
The veteran reported he injured his lumbar spine in service 
when attempting to load a cannon on a truck.  He reported 
that since that incident he had had intermittent low back 
pain without radiation down the legs.  He reported he had 
frostbite during active duty as well as multiple small joint 
pain including in the heels.  The examiner noted there was a 
tentative diagnosis of Reiter's syndrome to explain the 
multiple joint arthralgias.  The pertinent diagnoses were 
chronic moderately symptomatic lumbosacral strain, plantar 
fasciitis of bilateral feet, rule out Reiter's syndrome and 
multiple peripheral arthralgias of the hands, feet, cervical 
and lumbar spine, rule out polyarthritis such as Reiter's.  

A lay statement from the veteran's sister has been associated 
with the claims file.  She reported that he lived with her 
immediately after his discharge in 1982.  She further wrote 
that she observed he had recurring feet and back problems 
from that time to the present.  

VA outpatient treatment records beginning in June 1992 have 
been associated with the claims file.  The records evidence 
complaints of, diagnosis of and treatment for problems with 
the low back and feet.  Pertinent diagnoses were arthralgias 
and plantar fasciitis.  The veteran was also receiving 
treatment for chronic pain.  

In September 1992 it was noted the veteran had a history of 
low back pain and bilateral heel pain secondary to 
polyarthralgias.  The assessment was polyarthralgias.  In 
October 1992 it was reported the veteran had a history of 
polyarthralgias and back pain.  The assessment was that it 
was unclear as to how much of his complaints were organic 
versus psychosomatic in nature.  

X-rays of the lumbosacral spine conducted in June 1992 were 
interpreted as revealing a normal lumbar spine.  X-rays of 
the left and right feet dated in July 1992 were interpreted 
as being unremarkable.  

A rheumatology consultation conducted in June 1993 included 
the notation that the veteran was being seen for pain in his 
feet which had been present since 1979.  The veteran also 
reported that he had had pain in his low back since 1979.  

The assessment was that the basis of the veteran's pain was 
unclear.  Another rheumatology consultation was conducted in 
December 1993.  He was complaining of pain in his feet which 
had been continuous since 1982.  The assessment was that the 
clinical picture revealed a non-recognizable organic basis 
for the foot pain.  It was noted that during physical 
examination, he manifested a histrionic type of tandem 
ataxia.  

Criteria

The threshold question that must be resolved is whether the 
veteran has presented evidence of well-grounded claims.  See 
38 U.S.C.A. § 5107(a) (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  

A well-grounded claim is a plausible claim that is 
meritorious on its own or capable of substantiation.  See 
Murphy, 1 Vet. App. at 81.  If a claim is not well grounded 
there is no duty to assist the veteran with the development 
of that claim, and it must be denied.  Morton v. West, 12 
Vet. App. 477 (1999).

An allegation of a disorder that is service connected is not 
sufficient; the veteran must submit evidence in support of a 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  See 38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).



In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303 (1999).  A claim for service-
connection for a disability must be accompanied by evidence 
which establishes that the claimant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); see also Brammer v. Derwinski, 3 .Vet. App. 223, 225 
(1992) (absent proof of a present disability there can be no 
valid claim).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a) (West 1991); if no 
cognizable evidence is submitted to support a claim, the 
claim cannot be well grounded.  Id.

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court")" has held in Savage v. Gober, 
10 Vet. App. 488 (1997), that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.  



Where a veteran served continuously for 90 days or more and 
arthritis becomes manifest to a degree of 10 percent within 
one year from the date of termination of such service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

The Board finds the claims of entitlement to service 
connection for a low back injury and a bilateral foot injury 
(claimed as arthralgia of multiple joints) to be not well-
grounded.  The veteran sought treatment numerous times during 
active duty for low back pain and for bilateral foot pain.  
Additionally, there is competent evidence of record 
demonstrating that he sought treatment for low back and foot 
pain beginning in approximately 1992.  His claim must be 
denied, however, as there is no competent evidence of record 
linking the current low back and foot disorders to active 
duty.  There is a ten year gap in the medical evidence 
between the time of discharge and the time when he started 
seeking post-service treatment for his low back and feet.  

The Board notes the veteran and his sister have alleged that 
he has had continuous problems with his back and feet since 
active duty.  The Board has determined that they are lay 
persons.  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific 
cause.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the veteran and his sister are competent to 
report on the presence and duration of back and bilateral 
foot symptomatology, they are not competent to diagnose a 
back or foot disorder and they are not competent to link 
either disorder to active duty.  There is no competent 
evidence of record demonstrating a relationship between the 
veteran's current back and bilateral foot disorders and his 
post-service symptomatology and such a relationship is not 
one as to which a lay person's observation is competent.  

The veteran's claims that he has a low back injury and a 
bilateral foot injury (claimed as arthralgia of multiple 
joints) as a result of active duty are predicated upon his 
own unsubstantiated opinions.  As it is the province of 
trained health care professionals to enter conclusions which 
require medical opinions as to causation, Grivois, the 
veteran's lay opinions are an insufficient basis upon which 
to find these claims well grounded. Espiritu, King.  

Accordingly, as well grounded claims must be supported by 
evidence, not merely allegations, Tirpak, the veteran's 
claims for service connection a low back injury and a 
bilateral foot injury (claimed as arthralgia of multiple 
joints) must be denied as not well grounded.  

The Board finds that the RO advised the appellant of the 
evidence necessary to establish well grounded claims, and the 
appellant has not indicated the existence of any post service 
medical evidence that has not already been obtained that 
would well ground his claims.  38 U.S.C.A. § 5103(a) (West 
1991); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F. 3d. 1464 (Fed. Cir. 1997).

As the veteran has not submitted well grounded claims for 
service connection for a low back injury and a bilateral foot 
injury (claimed as arthralgia of multiple joints), the 
doctrine of reasonable doubt has no application.

The Court has held that if the appellant fails to submit a 
well grounded claim, VA is under no duty to assist in any 
further development of the claim.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); 38 C.F.R. § 3.159(a) 
(1999).

The appellant's representative contends that subsequent to 
the Court's decisions pertaining to this issue, VA expanded 
its duty to assist the appellant in developing evidence to 
include the situation in which the appellant has not 
submitted a well grounded claim.  Veterans Benefits 
Administration Manual M21-1, Part III, Chapter I, 1.03(a), 
and Part VI, Chapter 2, 2.10(f) (1996).

The appellant's representative further contends that the M21-
1 provisions indicate that the claims must be fully developed 
prior to determining whether the claims are well grounded, 
and that this requirement is binding on the Board.

The Board, however, is required to follow the precedent 
opinions of the Court.  38 U.S.C.A. § 7269 (West 1991); 
Tobler v. Derwinski, 2 Vet. App. 8, 14 (1991).  Subsequent to 
the revisions to the M21-1 Manual, in Meyer v. Brown, 9 Vet. 
App. 425 (1996), the Court held that the Board is not 
required to remand a claim for additional development, in 
accordance with 38 C.F.R. § 19.9 (1999), prior to determining 
that a claim is not well grounded.

The Board is not bound by an administrative issuance that is 
in conflict with binding judicial decisions, and the Court's 
holdings on the issue of VA's duty to assist in connection 
with the well grounded claim determination are quite clear.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 38 C.F.R. 
§ 19.5 (1999).

In Morton v. West, 12 Vet App 477 (1999), the Court held that 
the Manual M21-1 provisions pertaining to the development of 
claims prior to a finding of well groundedness are 
interpretative, in that they do not relate to whether a 
benefit will be allowed or denied, nor do they impinge on a 
benefit or right provided by statute or regulation.  

The Court found that the Manual M21-1 provisions constituted 
"administrative directions to the field containing guidance 
as to the procedures to be used in the adjudication 
process," and that the policy declarations did not create 
enforceable rights.  

The Court also found that interpretative provisions that are 
contrary to statutes are not entitled to deference, and that 
in the absence of a well grounded claim, VA could not 
undertake to assist a veteran in developing the facts 
pertinent to the claim.

The Board has determined, therefore, in the absence of well 
grounded claims for service connection for a low back injury 
and a bilateral foot injury (claimed as arthralgia of 
multiple joints), VA has no duty to assist the veteran in 
developing his case.  


ORDER

The veteran not having submitted well grounded claims of 
entitlement to service connection for a low back injury and a 
bilateral foot injury (claimed as arthralgia of multiple 
joints), the appeals are denied.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran has claimed entitlement to an initial compensable 
evaluation for his service-connected bilateral leg stress 
fractures (claimed as shin splints).  The Board notes that 
the veteran's claim is "well-grounded" within the meaning of 
38 U.S.C.A. § 5107.  That is, the Board finds that he has 
presented a claim which is plausible.  In general, an 
allegation of increased disability is sufficient to establish 
a well grounded claim seeking an increased rating.  Proscelle 
v. Derwinski, 2 Vet. App. 629 (1992).  The veteran's 
assertions concerning the severity of his service-connected 
bilateral leg disabilities (that are within the competence of 
a lay party to report) are sufficient to conclude that his 
claim for increased evaluations is well grounded.  King v. 
Brown, 5 Vet. App. 19 (1993).

The Board notes the last time the veteran's service-connected 
bilateral leg stress fractures were evaluated for 
compensation purposes was in July and August 1992.  There is 
evidence of record showing that the veteran was scheduled for 
VA evaluations in June 1997.  However, further review of the 
claims file reveals that the veteran was incarcerated at this 
time.  Associated with the claims file is a statement from 
the veteran dated in August 1997 wherein he reports that he 
was incarcerated.  The Board finds the RO must attempt to 
arrange for VA examination of the veteran at his present 
location if possible.  

The Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  The Board finds that a 
contemporaneous medical examination by the veteran would be 
pertinent to determining the veteran's current level of 
disability.  

Therefore, pursuant to VA's duty to assist the veteran in the 
development of facts pertinent to his claim under 38 U.S.C.A. 
§ 5107(a) (West 1991) & Supp. 1999);  38 C.F.R. § 3.103(a) 
(1999), the Board will not decide the issue of entitlement to 
initial compensable evaluations for his service-connected 
bilateral leg stress fractures (claimed as shin splints) 
pending a remand of the case to the RO for further 
development as follows:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all health 
care providers, VA and non-VA, inpatient and 
outpatient, who may possess additional 
records pertinent to his claim for initial 
compensable evaluations of his service-
connected bilateral leg stress fractures 
(claimed as shin splints).  After obtaining 
any necessary authorization or medical 
releases, the RO should request and associate 
with the claims file legible copies of the 
veteran's complete treatment reports from all 
sources identified whose records have not 
previously been secured.  Regardless of the 
response from the veteran, the RO should 
obtain any current, outstanding VA treatment 
records.

3.  The RO should arrange for a VA orthopedic 
examination of the veteran by an orthopedic 
surgeon or other appropriate specialist for 
the purpose of ascertaining the nature and 
extent of severity of residuals of the 
service-connected bilateral leg stress 
fractures (claimed as shin splints).  

The claims file and a separate copy of this 
remand must be made available to and reviewed 
by the examiner prior and pursuant to 
conduction and completion of the examination 
and the examiner must annotate the 
examination report in this regard.  Any 
further indicated special studies should be 
conducted.  The examiner should record 
pertinent medical complaints, symptoms, and 
clinical findings.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report and 
required opinions to ensure that they are 
responsive to and in complete compliance with 
the directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development deemed 
essential in addition to that specified 
above, the RO should readjudicate the issue 
of entitlement to initial compensable 
evaluations for the service-connected 
bilateral leg stress fractures (claimed as 
shin splints).  The RO should document its 
consideration of the applicability of the 
criteria pursuant to 38 C.F.R. § 3.321(b)(1) 
(1999).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals


 


